Citation Nr: 0841000	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  

The issues involving entitlement to an increased evaluation 
for PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and both issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The issues on appeal involve whether an increased evaluation 
should be assigned for the veteran's PTSD and whether the 
veteran's service-connected disabilities prevent him from 
obtaining and maintaining gainful employment.  A review of 
the veteran's claims folder suggests that additional 
qualifying medical information is needed prior to the Board 
issuing a determination as to whether a higher rating should 
be assigned.

The record shows that over the course of this appeal, the 
veteran has been assigned many Global Assessment of 
Functioning (GAF) scores.  He has also been diagnosed as 
suffering from PTSD with no other psychiatric disorders, PTSD 
with a personality disorder, and PTSD with a psychotic 
disorder.  The GAF scores have ranged from 50 to 65.  A GAF 
score of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF Score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Additionally, a GAF 
Score of 41 to 50 contemplates serious systems (e.g., 
suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

From the range of these scores, i.e., the up-and-down nature 
of the scores, along with the variety of diagnoses given to 
the veteran's psychiatric disorders, the Board believes that 
the veteran should undergo another psychiatric examination in 
order to resolve any previous unclear findings that may exist 
concerning the psychiatric disability(ies) at issue.  Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2008) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2008) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and 
complete examination will provide the Board with a basis to 
either agree or refute the veteran's various assertions, and 
will provide the VA with a more complete picture of whether 
an increased rating may be granted for the veteran's mental 
disorder.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this case, the Court found 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Also, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claim.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC must issue an appropriate 
duty to assist letter which is compliant 
with the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since June 
2006 for his service-connected 
psychiatric disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

3.  The veterans should be scheduled for 
another VA psychiatric examination.  The 
examination should be accomplished by a 
board of at least two medical doctors.  
The purpose of the examination is to 
determine the extent and severity of the 
service-connected PTSD.  The examiners 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiners are asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.  Each examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  

The examiners should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and identify 
what symptoms, if any, the veteran 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected PTSD.  In other 
words, the examiner must discuss the 
symptoms produced by the veteran's 
service-connected PTSD versus any found 
symptoms produced by a nonservice-
connected mental disorder.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  [Note: The issue involving a TDIU will be held in 
abeyance until the above action with respect to the 
disability rating assigned for the veteran's PTSD is 
developed.]  If the benefits sought on appeal remain denied, 
the appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




